DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 9/30/2020, 1/24/2022, and 2/21/2022 and has been reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, and 13 have been amended to state “wherein the control vane is positioned aft of and is radially coextensive with the rim”, however, in the drawings, and most clearly shown in figure 4 it can be seen that the control vane is a pair of central vanes that extend from the central hub to the exterior of the duct and as a result are not radially coextensive with the duct because none of the control vanes extend the entire radius of the duct.
Claims 2-12, and 14-20 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlip (US #3,083,934) in view of Bermond et al. (PGPub #2015/0314865).
Regarding claim 1, Vanderlip teaches a ducted fan assembly comprising: a housing (17) comprising a rotor (25); a plurality of stators (15) that extend outward from the housing (15, and 17 as seen in figure 1); a control vane (19) pivotally attached to at least one of the plurality of stators (15, and 19 as seen in figure 1); and a rim (13) that extends around at least a portion of a perimeter of the ducted fan assembly (13, 15, 17, and 25 as seen in figure 1) and is supported by the plurality of stators and the control vane (13, 15, and 19 as seen in figure 1), wherein the rim defines an opening surrounding at least a portion of the housing (13, and 17 as seen in figure 1).  But does not teach that the control vane is positioned aft of and is radially coextensive with the rim.
However, Bermond does teach that the control vane is positioned aft of and is radially coextensive with the rim (N1, and V1 as seen in figures 1, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control vane aft of and radially coextensive with the duct because Vanderlip and Bermond are both ducted aircraft with control vanes.  The motivation for having the control vane aft of and radially coextensive with the duct is that it allows the control vane to interact with all of the flow from the rotor as well as interact with the ambient flow which helps to improve the effectiveness of the vane.
Regarding claim 2, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 1, comprising a leading-edge bladder (11 of Vanderlip) that is attached to the rim (11, and 13 as seen in figure 1 of Vanderlip) and extends around the at least a portion of a perimeter of the ducted fan assembly to form a leading edge of the ducted fan assembly (11, and 13 as seen in figure 1 of Vanderlip), the leading-edge bladder configured to be filled with a gas (Column 2, lines 49-51 of Vanderlip).
Regarding claim 3, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 2, wherein the rim has greater rigidity than the leading-edge bladder (Column 2, lines 49-51 of Vanderlip, this teaches that the bladder is made of fabric while the rim is made of metal).
Regarding claim 4, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 2, wherein: the rim comprises a frame made from at least one of a metal (Column 2, lines 49-51 of Vanderlip) and a composite; and the leading-edge bladder comprises a rubber polymer (Column 2, lines 49-55 of Vanderlip).
Regarding claim 5, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 4, wherein the rubber polymer is reinforced with a fiber (Column 2, lines 49-55 of Vanderlip).
Regarding claim 10, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 2, wherein the leading-edge bladder comprises a single contiguous bladder that extends around the at least a portion of a perimeter of the ducted fan assembly (11 as seen in figure 1 of Vanderlip).
Regarding claim 11, Vanderlip, as modified by Bermond teaches the ducted fan assembly of claim 1, comprising a fan (27 of Vanderlip) positioned over the housing (17, and 27 as seen in figure 1 of Vanderlip) and attached to the rotor (25, and 27 as seen in figure 1 of Vanderlip), wherein the fan is adjacent to the rim such that the opening defined by the rim surrounds the fan (13, and 27 as seen in figure 1 of Vanderlip).
Claims 1-3, 6-7, 10, 11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) in view of Bermond et al. (PGPub #2015/0314865).
Regarding claim 1, Goossen teaches a ducted fan assembly comprising: a housing (28) comprising a rotor (28 as seen in figure 2); a plurality of stators (26) that extend outward from the housing (26 as seen in figure 1); and a rim (12) that extends around at least a portion of a perimeter of the ducted fan assembly (12 as seen in figure 1), wherein the rim defines an opening surrounding at least a portion of the housing (12 as seen in figure 1).  But, Goossen does not teach that a control vane pivotally attached to at least one of the plurality of stators; and that the rim is supported by the plurality of stators and the control vane; and wherein the control vane is positioned aft of and is radially coextensive with the rim.
However, Bermond does teach that a control vane (V1) pivotally attached to at least one of the plurality of stators (V1 as seen below in figure 1, and Paragraph 63, lines 1-7); and that the rim is supported by the plurality of stators and the control vane (As can be seen below in figure 1 the duct N1 is supported by the stators, and the vane V1 is linking the two sides of the stator which helps to provide additional support to the stator and thus the duct); and wherein the control vane is positioned aft of and is radially coextensive with the rim (N1, and V1 as seen in figures 1, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control vane pivotable connected to the stator and to have the stators support the rim, and to have the control vane aft of and radially coextensive with the duct because Goossen and Bermond are both vertical takeoff aircraft with ducted fans.  The motivation for having a control vane pivotable connected to the stator is that it allows the system to control the flow of the air as it heads to the outlet, and the motivation for having the stators support the rim is that it helps to create a strong connection between the rotor and the duct, and the motivation for having the control vane aft of and radially coextensive with the duct is that it allows the control vane to interact with all of the flow from the rotor as well as interact with the ambient flow which helps to improve the effectiveness of the vane.

    PNG
    media_image1.png
    698
    569
    media_image1.png
    Greyscale

Regarding claim 2, Goossen as modified by Bermond teaches the ducted fan assembly of claim 1, comprising a leading-edge bladder (92 of Goossen) that is attached to the rim (20, and 36 as seen in figure 2, and 36, and 92 as seen in figure 5B of Goossen) and extends around the at least a portion of a perimeter of the ducted fan assembly to form a leading edge of the ducted fan assembly (92 as seen in figure 5B, and Paragraph 49, lines 1-21 of Goossen), the leading-edge bladder configured to be filled with a gas (Paragraph 49, lines 1-21 of Goossen).
Regarding claim 3, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, wherein the rim has greater rigidity than the leading-edge bladder (Paragraph 26, lines 1-4, and Paragraph 49, lines 1-21 of Goossen, this teaches that the rim can be made of metal while the bladder is made of an inflatable material, the inflatable material is less rigid than metal).
Regarding claim 6, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, comprising a trailing-edge bladder that is attached to the ducted fan assembly on a side thereof opposite the rim such that the trailing-edge bladder forms a trailing edge of the ducted fan assembly  (20, and 38 as seen in figure 2, and 36, and 92 as seen in figure 5B, and Paragraph 45, lines 1-11, and  Paragraph 49, lines 1-21 of Goossen), the trailing-edge bladder configured to be filled with a gas (Paragraph 49, lines 1-21 of Goossen).
Regarding claim 7, Goossen as modified by Bermond teaches the ducted fan assembly of claim 6, comprising a middle section that joins the leading-edge bladder and the trailing-edge bladder (20, 36, and 38 as seen in figure 2 of Goossen).
Regarding claim 10, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, wherein the leading-edge bladder comprises a single contiguous bladder that extends around the at least a portion of a perimeter of the ducted fan assembly (Paragraph 49, lines 1-21 of Goossen).
Regarding claim 11, Goossen as modified by Bermond teaches the ducted fan assembly of claim 1, comprising a fan (24 of Goossen) positioned over the housing and attached to the rotor (24, and 28 as seen in figure 2 of Goossen), wherein the fan is adjacent to the rim (20, and 24 as seen in figure 2 of Goossen) such that the opening defined by the rim surrounds the fan (20, and 24 as seen in figure 2 of Goossen).
Regarding claim 13, Goossen teaches a rotorcraft comprising a plurality of fan assemblies (12 as seen in figure 1), each fan assembly comprising: a housing (28) comprising a rotor (28 as seen in figure 2); a plurality of stators (26) that extend outward from the housing (26 as seen in figure 1); a rim (12) that extends around at least a portion of a perimeter of the fan assembly (12 as seen in figure 1), wherein the rim defines an opening surrounding at least a portion of the housing (12 as seen in figure 1); and a leading-edge bladder (92) that is attached to the rim (20, and 36 as seen in figure 2, and 36, and 92 as seen in figure 5B) and extends around the at least a portion of a perimeter of the fan assembly to form a leading edge of the fan assembly (92 as seen in figure 5B, and Paragraph 49, lines 1-21), the leading-edge bladder configured to be filled with a gas (Paragraph 49, lines 1-21).  But, Goossen does not teach that a control vane pivotally attached to at least one of the plurality of stators; and that the rim is supported by the plurality of stators and the control vane; and wherein the control vane is positioned aft of and is radially coextensive with the rim.
However, Bermond does teach that a control vane (V1) pivotally attached to at least one of the plurality of stators (V1 as seen above in figure 1, and Paragraph 63, lines 1-7); and that the rim is supported by the plurality of stators and the control vane (As can be seen above in figure 1 the duct N1 is supported by the stators, and the vane V1 is linking the two sides of the stator which helps to provide additional support to the stator and thus the duct); and wherein the control vane is positioned aft of and is radially coextensive with the rim (N1, and V1 as seen in figures 1, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control vane pivotable connected to the stator and to have the stators support the rim, and to have the control vane aft of and radially coextensive with the duct because Goossen and Bermond are both vertical takeoff aircraft with ducted fans.  The motivation for having a control vane pivotable connected to the stator is that it allows the system to control the flow of the air as it heads to the outlet, and the motivation for having the stators support the rim is that it helps to create a strong connection between the rotor and the duct, and the motivation for having the control vane aft of and radially coextensive with the duct is that it allows the control vane to interact with all of the flow from the rotor as well as interact with the ambient flow which helps to improve the effectiveness of the vane.
Regarding claim 14, Goossen as modified by Bermond teaches the rotorcraft of claim 13, wherein, for at least one fan assembly of the plurality of fan assemblies, the rim has greater rigidity than the leading-edge bladder (Paragraph 26, lines 1-4, and Paragraph 49, lines 1-21 of Goossen, this teaches that the rim can be made of metal while the bladder is made of an inflatable material, the inflatable material is less rigid than metal).
Regarding claim 16, Goossen as modified by Bermond teaches the rotorcraft of claim 13, wherein each fan assembly of the plurality of fan assemblies comprises a trailing-edge bladder that is attached to the fan assembly on a side thereof opposite the rim such that the trailing-edge bladder forms a trailing edge of the fan assembly (20, and 38 as seen in figure 2, and 36, and 92 as seen in figure 5B, and Paragraph 45, lines 1-11, and  Paragraph 49, lines 1-21 of Goossen), the trailing-edge bladder configured to be filled with a gas (Paragraph 49, lines 1-21 of Goossen).
Regarding claim 17, Goossen as modified by Bermond teaches the rotorcraft of claim 13, wherein each fan assembly of the plurality of fan assemblies comprises a fan (24 of Goossen) positioned over the housing and attached to the rotor (24, and 28 as seen in figure 2 of Goossen), and wherein the fan is adjacent to the rim (20, and 24 as seen in figure 2 of Goossen) such that the opening defined by the rim surrounds the fan (20, and 24 as seen in figure 2 of Goossen).
Regarding claim 19, Goossen as modified by Bermond teaches the rotorcraft of claim 13, wherein, for at least one fan assembly of the plurality of fan assemblies, the leading-edge bladder comprises a single contiguous bladder that extends around the at least a portion of a perimeter of the fan assembly (Paragraph 49, lines 1-21 of Goossen).
Claims 4, 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) as modified by Bermond et al. (PGPub #2015/0314865) as applied to claims 2, and 13 above, and further in view of Vanderlip (US #3,083,934).
Regarding claim 4, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, wherein: the rim comprises a frame made from at least one of a metal and a composite (Paragraph 26, lines 1-4 of Goossen); but Goossen does not teach that the leading-edge bladder comprises a rubber polymer. 
However, Vanderlip does teach that the leading-edge bladder comprises a rubber polymer (Column 2, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bladder made of rubber because Goossen and Vanderlip are both ducted fans with an inflatable tube.  The motivation for having the bladder made of rubber is that rubber is a resilient material that is capable of being inflated.
Regarding claim 5, Goossen as modified by Bermond teaches the ducted fan assembly of claim 4, but Goossen does not teach that the rubber polymer is reinforced with a fiber.  However, Vanderlip does teach that the rubber polymer is reinforced with a fiber (Column 2, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rubber reinforced with a fiber because Goossen and Vanderlip are both ducted fans with an inflatable tube.  The motivation for having the rubber reinforced with a fiber is that it helps to strengthen the rubber and prevent it from failing.
Regarding claim 15, Goossen as modified by Bermond teaches the rotorcraft of claim 13, wherein, for at least one fan assembly of the plurality of fan assemblies: the rim comprises a frame made from at least one of a metal and a composite (Paragraph 26, lines 1-4 of Goossen); but Goossen does not teach that the leading-edge bladder comprises a rubber polymer.
However, Vanderlip does teach that the leading-edge bladder comprises a rubber polymer (Column 2, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bladder made of rubber because Goossen and Vanderlip are both ducted fans with an inflatable tube.  The motivation for having the bladder made of rubber is that rubber is a resilient material that is capable of being inflated.
Regarding claim 20, Goossen as modified by Bermond teaches the rotorcraft of claim 13, at least one fan assembly of the plurality of fan assemblies comprising: a trailing-edge bladder that is attached to the at least one fan assembly on a side thereof opposite the rim such that the trailing-edge bladder forms a trailing edge of the at least one fan assembly (20, and 38 as seen in figure 2, and 36, and 92 as seen in figure 5B, and Paragraph 45, lines 1-11, and  Paragraph 49, lines 1-21 of Goossen), the trailing-edge bladder configured to be filled with a gas (Paragraph 49, lines 1-21 of Goossen); But, Goossen does not teach that the leading-edge bladder and the trailing-edge bladder are formed from a single carcass attached to the rim.
But, Vanderlip does teach that the leading-edge bladder and the trailing-edge bladder are formed from a single carcass attached to the rim (As can be seen in figure 3 the bladder 11a is formed of a single carcass and has a portion that is attached to the leading edge of the rim, a portion that is attached to the trailing edge and the bladder is attached to the rim).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leading and trailing edge formed from a single carcass because Goossen and Vanderlip are both ducted fans with an inflatable tube.  The motivation for having the leading and trailing edge formed from a single carcass is that it helps to reduce the total number of components in the system which can help to reduce the number of failure points in the system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) as modified by Bermond et al. (PGPub #2015/0314865) as applied to claim 2 above, and further in view of Babikian (US #4,843,992).
Regarding claim 8, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, wherein the leading-edge bladder is an inflated structure (Paragraph 49, lines 1-21 of Goossen), but does not teach that the inflated structure comprises a blow-off value configured to bleed off pressure resulting from impact with a foreign object.  However, Babikian does teach that the inflated structure comprises a blow-off value configured to bleed off pressure resulting from impact with a foreign object (Column 4, lines 16-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a blow-off valve that releases pressure from the structure resulting from an impact because Goossen and Babikian are both inflated structures that use valves to help control the air pressure.  The motivation for having a blow-off valve that releases pressure from the structure resulting from an impact is that it allows the inflated structure to remain intact and allows it to be re-inflated after a high energy impact with an object.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) as modified by Bermond et al. (PGPub #2015/0314865) as applied to claim 2 above, and further in view of Martin (US #3,494,380).
Regarding claim 9, Goossen as modified by Bermond teaches the ducted fan assembly of claim 2, but does not teach that the leading-edge bladder comprises a plurality of bladders that together extend around the at least a portion of a perimeter of the ducted fan assembly.  However, Martin does teach that the leading-edge bladder comprises a plurality of bladders that together extend around the at least a portion of a perimeter of the ducted fan assembly (8, 9, 10, 11, 12, and 13 as seen in figure 1, and Column 2, lines 24-32, this teaches that there are a plurality of bladders that are separated from each other by a series of webs).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leading-edge bladder made of a plurality of bladders because Goossen and Martin are both aircraft intakes with expandable bladders.  The motivation for having the leading-edge bladder made of a plurality of bladders is that it helps to give additional structure to the bladder which helps to control the shape of the bladder it improve its efficiency.
Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) as modified by Bermond et al. (PGPub #2015/0314865) as applied to claims 11, and 17 above, and further in view of Hines (PGPub #2019/0283888).
Regarding claim 12, Goossen as modified by Bermond teaches the ducted fan assembly of claim 11, wherein the fan comprises a plurality of blades (24 as seen in figure 1 of Goossen), but Goossen does not teach that the blades are each spaced from the rim such that, for each blade of the plurality of blades, a space between the blade and the rim is less than or equal to 0.25 inches.
However, Hines does teach that the blades are each spaced from the rim such that, for each blade of the plurality of blades, a space between the blade and the rim is extremely small (Paragraph 111, lines 14-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the distance between the blades and rim be extremely small because Goossen and Hines are both ducted fans for aircraft.  The motivation for having the distance between the blades and rim be extremely small is that it helps to maintain a high efficiency of the system.  But, Hines does not teach that the space is less than or equal to 0.25 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the space be less than or equal to 0.25 inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the space be less than or equal to 0.25 inches is that it helps to increase the efficiency of the ducted fan.
Regarding claim 18, Goossen as modified by Bermond teaches the rotorcraft of claim 17, wherein, for each fan assembly of the plurality of fan assemblies, the fan comprises a plurality of blades (24 as seen in figure 1 of Goossen), but Goossen does not teach that the blades are each spaced from the rim such that, for each blade of the plurality of blades, a space between the blade and the rim is less than or equal to 0.25 inches.
However, Hines does teach that the blades are each spaced from the rim such that, for each blade of the plurality of blades, a space between the blade and the rim is extremely small (Paragraph 111, lines 14-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the distance between the blades and rim be extremely small because Goossen and Hines are both ducted fans for aircraft.  The motivation for having the distance between the blades and rim be extremely small is that it helps to maintain a high efficiency of the system.  But, Hines does not teach that the space is less than or equal to 0.25 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the space be less than or equal to 0.25 inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the space be less than or equal to 0.25 inches is that it helps to increase the efficiency of the ducted fan.
Response to Arguments
Regarding the applicants argument that it would not be obvious to modify the system of Goossen with a trailing edge control vane, the examiner disagrees that it would not be obvious to make the modification.  As shown in figures 5D, and 5E the system of Goossen has embodiments where the system only displaces the duct in an outwards direction and as such would not conflict with an aft control vane, additionally Goossen does not require that the trailing edge of the duct is displaceable and can work with just a leading edge system that does not conflict with the aft vane, and the system of Goossen can be made of discrete vanes that are capable of moving around an aft vane.
Applicant’s remaining arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647